Exhibit 10.1

LOGO [g65693ex10-1_001.jpg]

December 16, 2008

Via Federal Express

Mr. Robert Kaiser

SSL Americas, Inc.

3585 Engineering Drive, Suite 200

Norcross, GA 30092

 

Re:   Distribution Agreement, dated as of June 1, 2005, as   amended (the
“Agreement”), between OraSure Technologies,   Inc. (“OraSure”) and SSL
International plc (“SSL”)                                         

Dear Mr. Kaiser:

Reference is made to Amendment No. 2 to Distribution Agreement, dated as of
November 30, 2007, as amended by letter agreement, dated October 31, 2008
(collectively, “Amendment No. 2”), between OraSure and SSL. The purpose of this
letter is to acknowledge the parties’ agreement that the reference to
December 19, 2008 in Section 10 of Amendment No. 2 (as amended) is hereby
changed to January 9, 2009. Unless otherwise specified by the parties, any
Additional Modifications agreed to by the parties pursuant to Section 10 of
Amendment No. 2 shall take effect on January 1, 2009. Except as amended by this
letter, the above-referenced Distribution Agreement (including Amendment No.2
thereto) shall remain in full force and effect.

If the foregoing correctly sets forth our agreement, please indicate that by
signing the duplicate copy of this letter in the space provided below and
returning it to the undersigned. Thank you.

 

Sincerely, OraSure Technologies, Inc.

/s/ Douglas A. Michels

By:   Douglas A. Michels Title:   President and CEO Agreed to and accepted: SSL
International plc

/s/ Robert Kaiser

By:   Robert Kaiser Title:   Attorney

220 East First Street, Bethlehem, PA 18015-1360

Phone: 610.882.1820

www.orasure.com